department of the treasury internal_revenue_service attn mandatory review mc dal commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address date date employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your appeal rights on july 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form_1120 u s_corporation income_tax return for the years ended date and december 20xx with us periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return for future you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations date date org address dear internal_revenue_service department of the treasury tax_exempt_and_government_entities_division exempt_organizations examinations causeway street room boston ma taxpayer_identification_number person to contact id number id number contact numbers telephone fax based on our review of the f990 f990-t tax forms we are proposing revocation of the sec_501 tax exemption for building association inc effective 20xx you may choose to agree or disagree with this proposal for revocation if you agree please sign and return form 6018-a consent to proposed action and form_5701 notice of proposed_adjustment if you disagree please sign form_5701 and indicate in the checkbox if you will formally appeal or submit a request for a decision under the fast track program please submit this information by 20xx if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you this letter and attachments are also sent to your representative we have on file thank you for your cooperation sincerely enclosures form 886-a - explanation of proposed revocation form_5701 - notice of proposed_adjustment form_6018 - consent to proposed action publication - fast track mediation publication - your appeals right trinh nguyen revenue_agent schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx legend org - organization name xx - date issue whether the org may continue to qualify for exemption under sec_501 when its investment_income consistently exceeds the thirty five percent limitation of total income facts the org hereafter refers to as eo has reported the following figures on its f990 for the year 20xx 20xx and 20xx 20xx interest on savings and temporary 20xx 20xx cash investments investment_income total revenue on f990 percentage of investment_income over total revenue see attachments of the eo’s f990 page for the aforementioned years applicable law s sec_501 c of the code irc defines an exempt_organization under this section as one that is organized for the pleasure recreation and other nonprofit purposes for its members sec_1_501_c_7_-1 of the income_tax regulations provides that in general the exemption extends to social and recreation clubs which are supported by membership fees dues and assessments however a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the public thus a social_club may receive investment_income form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club tax identification_number ein year period ended 20xx revrul_66_149 1966_1_cb_146 holds that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns government position income from investments - a social_club is not exempt from federal_income_tax under sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources such as dividends and interest on investments that it owns org does not qualify for exemption under sec_501 under the year of examination taxpayer’s position to be determined conclusion the org may not continue to qualify for exemption under sec_501 when its investment_income consistently exceeds the thirty five percent limitation of total income we are proposing revocation of the sec_501 tax exemption for the eo effective 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
